Case: 1:19-cv-00066-SNLJ Doc. #: 51 Filed: 07/31/20 Page: 1 of 5 PageID #: 1952




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

AUTO-OWNERS INSURANCE COMPANY,                   )
                                                 )
       Plaintiff,                                )       Case No: 1:19-CV-00066-SNLJ
                                                 )
v.                                               )
                                                 )
BLAIR LEASING, LLC,                              )
                                                 )
      Defendant.                                 )
____________________________________/            )
                                                 )
BLAIR LEASING, LLC,                              )
                                                 )
       Counter-Plaintiff,                        )
                                                 )
v.                                               )
                                                 )
AUTO-OWNERS INSURANCE COMPANY,                   )
                                                 )
      Counter-Defendant.                         )
____________________________________/            )

       DEFENDANT/COUNTER-PLAINTIFF’S UNOPPOSED MOTION
      FOR EXTENSION OF TIME TO FILE RESPONSE TO PLAINTIFF/
      COUNTER-DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       COMES NOW Defendant/Counter-Plaintiff Blair Leasing, LLC (“Blair Leasing”),

by and through the undersigned Counsel, and, pursuant to Fed. R. Civ. P. 6(b)(1) and Local

Rule 1.05, respectfully submits this Unopposed Motion for Extension of Time to File a

Response to Plaintiff/Counter-Defendant Auto-Owners Insurance Company’s (“Auto-

Owners”) Motion for Summary Judgment. In support, Blair Leasing states:

       1.      On June 11, 2020, this Court entered an Amended Case Management Order,

which set July 7, 2020 as the deadline to file dispositive motions and August 4, 2020 as the

deadline to file opposition briefs to dispositive motions. [See Doc. 33].
Case: 1:19-cv-00066-SNLJ Doc. #: 51 Filed: 07/31/20 Page: 2 of 5 PageID #: 1953




       2.     On June 30, 2020, Blair Leasing filed an unopposed Motion to extend the

discovery deadline to complete the depositions of Auto-Owners’ corporate representative

and claim representative, which are being scheduled by agreement, and to obtain certain

supplemental discovery addressed in a good faith letter sent to Auto-Owners’ counsel on

June 16, 2020. [See Doc. 34]. This Court granted said Motion on July 1, 2020 and

established August 3, 2020 as the deadline to complete this discovery. [See Doc. 35].

       3.     Due to complications arising as a result of the COVID-19 pandemic, on July

22, 2020, the parties jointly requested an extension of the August 3, 2020 discovery

deadline to September 30, 2020. [See Doc. 47]. This Court granted said request on July 23,

2020 and established September 30, 2020 as the deadline to complete the two remaining

depositions and resolve the supplemental discovery issues raised in the June 16, 2020 good

faith letter. [See Doc. 48].

       4.     Meanwhile, on July 10, 2020, Auto-Owners filed three Motions: a Motion to

File Summary Judgment Motion Out of Time [see Doc. 42]; a Motion for Leave to File a

Memorandum Exceeding the Page Limit Set Forth in Local Rule 4.01 [see Doc. 43]; and,

without approval from this Court to file out of time, a Motion for Summary Judgment [see

Doc. 44] with a corresponding Memorandum [see Doc. 45] and Statement of Facts [see

Doc. 46].

       5.     On July 29, 2020, this Court granted Auto-Owners’ Motion to File Summary

Judgment Out of Time, thereby extending the filing deadline to July 10, 2020 [see Doc.

49], as well as Auto-Owners’ Motion to File a Memorandum Exceeding the Page Limit Set

Forth in Local Rule 4.01 [see Doc. 50].


                                            2
Case: 1:19-cv-00066-SNLJ Doc. #: 51 Filed: 07/31/20 Page: 3 of 5 PageID #: 1954




      6.     In order to fully and properly respond to Auto-Owners’ Motion for Summary

Judgment and corresponding Memorandum of Law and Statement of Facts, Blair Leasing

needs to complete the two remaining depositions and obtain the previously requested

supplemental discovery from Auto-Owners.

      7.     The parties have been working diligently to complete the needed depositions

and production of supplemental discovery by agreement and currently anticipate

completing such discovery by the pending deadline of September 30, 2020.

      8.     Pursuant to Fed. R. Civ. P. 6(b)(1), this Court may, for good cause, extend

the time for Blair Leasing to respond to Auto-Owners’ Motion for Summary Judgment and

associated Memorandum of Law and Statement of Facts. Local Rule 1.05 also provides

this Court with authority to extend Blair Leasing’s deadline “for good cause.”

      9.     For these reasons, Blair Leasing respectfully requests this Court extend Blair

Leasing’s deadline to respond to Auto-Owners’ Motion for Summary Judgment, as well as

the associated Memorandum of Law and Statement of Facts, to October 30, 2020, allowing

Blair Leasing to complete the remaining discovery prior to filing a response.

      10.    This matter is not set for trial until May 10, 2021. [See Doc. 33].

      11.    The undersigned counsel has conferred with counsel for Auto-Owners

regarding this request for an enlargement of time, and Auto-Owners has no objection.

      12.    This Motion is not submitted for purposes of delay, and neither party will be

prejudiced by the granting of this Motion.




                                             3
Case: 1:19-cv-00066-SNLJ Doc. #: 51 Filed: 07/31/20 Page: 4 of 5 PageID #: 1955




      WHEREFORE, Defendant/Counter-Plaintiff Blair Leasing, LLC respectfully

requests this Court grant the instant Unopposed Motion for Extension of Time and extend

Blair Leasing, LLC’s deadline to respond to Auto-Owners’ Motion for Summary

Judgment, as well as the associated Memorandum of Law and Statement of Facts, until

October 30, 2020.

                                        Respectfully submitted,

                                        /s/ J. Drew Houghton
                                        J. DREW HOUGHTON, MBN 18080 OK
                                        LARRY E. BACHE, JR., MBN 91304 FL
                                        MERLIN LAW GROUP, P.A.
                                        One Leadership Square
                                        211 N. Robinson, Suite 210
                                        Oklahoma City, OK 73102
                                        Telephone: (405) 218-1105
                                        Facsimile: (405) 218-1106
                                        Email: dhoughton@merlinlawgroup.com
                                        Email: lbache@merlinlawgroup.com
                                        Attorneys for Blair Leasing, LLC




                                          4
Case: 1:19-cv-00066-SNLJ Doc. #: 51 Filed: 07/31/20 Page: 5 of 5 PageID #: 1956




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 31st of July, 2020, a true and correct copy of the
foregoing was served via CM/ECF upon:
BROWN & JAMES, P.C.
Bradley R Hansmann, Esq.
Travis S. McDonald, Esq.
800 Market Street
Suite 1100
St. Louis, MO 63101
Email: bhansmann@bjpc.com
Email: tmcdonald@bjpc.com
Attorneys for Auto-Owners Insurance Company

                                             /s/ J. Drew Houghton
                                             J. Drew Houghton




                                         5
